DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent et al. (U.S. Pub. No. 2012/0041559 A1, hereinafter “Melkent”) and in view of Kolb et al. (U.S. Pub. No. 2014/0204712 A1, hereinafter “Kolb”). 
Melkent discloses, regarding claim 1, an implantable plate system (see Fig. 12) comprising: a base plate (214) having an upper portion (see annotated Fig. 9 below), a lower portion (see annotated Fig. 9 below) and a bridge positioned between the upper and lower portions (see annotated Fig. 9 below), each of the upper and lower portions having a fastener hole (242, 244) for receiving bone fasteners to engage with bone (see Fig. 9, see para. [0055]), the bridge having a pair of guide holes (e.g. recesses that receive 284 and 286, see para. [0057]) and an actuating hole (266) disposed between the pair of guide holes (see Fig. 9, see also para. [0057]); a push plate (216) disposed under the base plate (see Fig. 12) and having a pair of corresponding guide posts (284, 286, see Fig. 11) received in the guide holes of the bridge (see para. [0057]); wherein the push plate has a lower surface (e.g. surface of 216 facing spacer 10) for contacting and pushing against a spacer implanted between two vertebral bodies (see Fig. 12); wherein the push plate is adapted to be pushed downwardly through the actuating hole (see Fig. 12, see para. [0057], note engaged with a fastener through hole 288 which would enable it to be pushed downward).

    PNG
    media_image1.png
    737
    580
    media_image1.png
    Greyscale

Regarding claim 2, further comprising an actuating threaded screw (see para. [0057] “fastener through hole 288”) threadably received in the actuating hole and adapted to push the push plate (see Fig. 12, see para. [0057]).
Regarding claim 3, wherein the push plate has a push post received in the actuating hole (see para. [0057] “fastener through hole 288”).
Regarding claim 5, wherein the push plate has a threaded push post threadably received in the actuating hole (see para. [0057] “fastener through hole 288”).
Melkent discloses, regarding claim 6, an implantable plate system (see Fig. 12) comprising: a base plate (214) having an upper portion (see annotated Fig. 9 above), a lower portion (see annotated Fig. 9 above) and a bridge positioned between the upper and lower portions (see annotated Fig. 9 above), each of the upper and lower portions having a fastener hole (242, 244, see Fig. 9) for receiving bone fasteners to engage with bone (see Fig. 9, see para. [0055]), the bridge having a pair of guide holes (e.g. recesses that receive 284 and 286, see para. [0057]) and a threaded actuating hole (266) disposed between the pair of guide holes (see para. [0057]); a push plate (216) disposed under the base plate (see Fig. 12) and having a pair of corresponding guide posts (284, 286) slidably received in the guide holes of the bridge (see para. [0057]); wherein the push plate has a lower surface (e.g. surface of 216 that faces spacer 10, see Fig. 12) for contacting and pushing against a spacer (10) implanted between two vertebral bodies (see Fig. 12); wherein the push plate is adapted to be pushed downwardly through the actuating hole (see Fig. 12, see para. [0057], note engaged with a fastener through hole 288 which would enable it to be pushed downward).
Regarding claim 7, further comprising an actuating threaded screw (see para. [0057] “fastener through hole 288”) threadably received in the actuating hole and adapted to push the push plate downwardly when rotated (see Fig. 12, see para. [0057]).
Regarding claim 8, wherein the push plate has a push post received in the actuating hole (see para. [0057] “fastener through hole 288”).
Regarding claim 11, further comprising a pair of temporary fixation screws adapted to be received in the fastener holes to temporarily fix the base plate to the bone (see para. [0055] “bone screws”, note that the screws would be able to temporarily fix the base plate to the bone). 
Melkent fails to explicitly disclose, regarding claims 1 and 6, wherein the upper and lower portions each comprise a pair of fastener holes; regarding claim 10, wherein each bone fastener is a polyaxial screw.
Kolb discloses a base plate (10, see Fig. 1), wherein the upper and lower portions (12, 14) each comprise a pair of fastener holes (22, see Fig. 1, see para. [0044]), wherein each bone fastener is a polyaxial screw (28 and 25, see Fig. 6, see para. [0045]) in order to provide effective and secure mating of the plate to the bone (see para. [0044]) and to enable the surgeon to select the most desirable angle for the placement of the bone anchor into the bone (see para. [0045]). 
It would have been obvious to one having ordinary skill at the time of the invention to modify the upper and lower portions to each comprise a pair of fastener holes, wherein each bone fastener is a polyaxial screw in view of Kolb in order to provide effective and secure mating of the plate to the bone and to enable the surgeon to select the most desirable angle for the placement of the bone anchor into the bone. 


Allowable Subject Matter
Claim(s) 4 and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Bernstein (U.S. Pub. No. 2014/0058446 A1) discloses a spinal implant system with an implant holder / grasper connected to a plate. 
Fiere et al. (U.S. Pub. No. 2005/0101960 A1) discloses a spinal implant with a bone plate and a spacing means. 
Mast (U.S. Patent 5,269,784) discloses a bone plate with a deployable screw nut that engages the bone. 
Price et al. (U.S. Pub. No. 2012/0184959 A1) discloses an osteotomy plate with a deployable support member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773